DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.

Response to Amendment
Action is in response to applicant’s amendments of Claims 1 and 15 in addition to newly added claims 21-23.  
Claims 1-2, 4-5, 7-9, 15-23 are rejected below.   

Response to Arguments
Applicant's arguments in regards to amended Claims 1 and 15 filed 11/05/2021 have been fully considered but they are not persuasive. 
Applicant argues that Chapman does not teach, newly amended portion of Claim 1 that cites, “wherein the processor is to determine if a signal in one or more patient parameters indicating ventricular fibrillation (VF) or ventricular tachycardia (VT) is due to inadvertent limb movement during sleep as determined by the processor based on the patient breathing information from the CPAP 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chapman and to have modified them with the teachings of Stahmann because both Chapman and Stahmann are directed to the same field endeavor of providing a better system to confirm medical therapy.  In addition to using sensors and bands to determine breathing information as taught by Chapman, the use of a CPAP machine would be useful to provide additional information to help positively determine the need for shock therapy because patients who are more prone to sudden cardiac death are more likely to be suffering from sleep apnea and by combining elements of the two devices together, determination of applying shock would be more efficiently assessed.     
  Thus Chapman shows the combination of the VF detector as a first shock criteria and the combination of the motion sensor detector along with breathing information taken from the CPAP machine as taught by a combination of Chapman and Stahmann in Claim 1, would be used to determine 
Applicant's arguments in regards to newly added claims 21-23 filed 11/05/2021 have been fully considered but they are not persuasive. Rejections for Claims 21-23 are provided in the action below. 

Claim Objections
Claims 1-2, 4-5, 7-9, 15-23 are objected to because of the following informalities:  
Instances in the Claims where processor is stated to accomplish a particular step or is stated “wherein the processor is to” should be amended to include “wherein the processor is configured to… “ such as: 
Claim 1, Line 4 “a processor configured to “
Claim 1, line 8 “wherein the processor is configured to”
Claim 1, line 10 “and the processor is configured to”
Claim 1, Line 12 “wherein the processor is configured to”
Claim 1, line 17 “wherein the process is configured to”
Claim 1, line 21 “wherein the process is configured to”
Claim 1, line 23 “wherein the processor is configured to”
Claim 15 include the same changes as claim 1 stated above 
Claims 2, 7 -9 and 23, line 1 “wherein the processor is configured to”
Claims 21 and 22, line 2 “wherein the processor is configured to”
Claim 1, line 17 written “the processor is to determine if a signal in one or more patient parameters” should be rewritten as “the processor is configured to determine whether a signal in one or more patient parameters”. 
Claim 15, line 19 written “the processor is to determine if a signal in one or more patient parameters” should be rewritten as “the processor is configured to determine whether a signal in one or more patient parameters”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -2, 4-5, 7-9, 15, 17-23 are rejected under 35 U.S.C. 103 as being patentable over Chapman (US Publication No. 2016/0331987) in view of Stahmann (US Patent No. 7,610,094) and Brydon (US Patent No. 6240921) and Brockway (US Publication No. 2014/0364756).   

Regarding Claim 1 and 15, Chapman teaches a wearable cardioverter defibrillator (WCD) (Chapman Claim 1, Fig 1), a plurality of patient parameter electrodes and a plurality of defibrillator electrodes to contact a patient's skin when the WCD is delivering therapy to the patient (Chapman Claim 1, paragraph 0051, 0052, Fig 3); a processor to receive one or more patient parameters from the one or 
Chapman fails to teach wherein the processor is to receive patient breathing information from a continuous positive airway pressure (CPAP) machine, having a mask and a mask sensor to detect whether the patient is wearing the mask or not wearing the mask, versus not wearing the mask based on information from the mask sensor; wherein the processor is to determine when one or more of the patient parameter electrodes are disconnected; and wherein the processor is to awake the patient when the processor detects that one or more of the patient parameter electrodes are disconnected and the patient breathing information from the CPAP machine is lost.  
Stahmann teaches that, wherein the processor is to receive patient breathing information from a continuous positive airway pressure (CPAP) machine (Stahmann Fig 1(120), Fig 3(320), Col 24 lines 34-47, CPAP used to monitor breathing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chapman and to have modified them with the teachings of Stahmann because both Chapman and Stahmann are directed to the same field endeavor of providing a better system to confirm medical therapy.  In addition to using sensors and bands to determine breathing information as taught by Chapman, the use of a CPAP machine would be useful to provide additional information to help positively determine the need for shock therapy because patients who are more prone to sudden cardiac death are more likely to be suffering from sleep apnea and by combining elements of the two devices together, determination of applying shock would be more efficiently assessed.     
Brockway teaches, wherein the processor is to determine when one or more of the patient parameter electrodes are disconnected; and wherein the processor is to awake the patient when the processor detects that one or more of the patient parameter electrodes are disconnected, (Par 24 “In 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Wearable Cardioverter Defibrillator System as taught by Chapman, with wherein the processor is to determine when one or more of the patient parameter electrodes are disconnected; and wherein the processor is to awake the patient when the processor detects that one or more of the patient parameter electrodes are disconnected as taught by Brockway, since such a modification would provide the predictable result of improving the ability of the WCD system in determining whether the patient needs to be provided electrical therapy based on their breathing information and insuring accurate readings are being taken to make that determination. 
Brydon teaches, having a mask and a mask sensor to detect whether the patient is wearing the mask or not wearing the mask, versus not wearing the mask based on information from the mask sensor; (Abstract, “Method for automatic stop-start control of a breathing apparatus.  Automatic starting and stopping of the device based upon the determination of a user wearing the mask by way of proximity sensors determining that a user is physically in contact with the mask in order to start the device and stopping the device when the proximity sensors determine the user is not in physical contact with the mask.” Col 2 Line 56 – Col 3 Line 4, electrical and pressure sensors within mask to determine if mask is being worn), and patient breathing information from the CPAP machine is lost (Col 5 Lines 23-45 “The first method is by the detection of increased flow of air in the breathing circuit as a result of the 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the WCD system as taught by Chapman, with having a mask and a mask sensor to detect whether the patient is wearing the mask or not wearing the mask, versus not wearing the mask based on information from the mask sensor; patient breathing information from the CPAP machine is lost as taught by Brydon, since such a modification would provide the predictable result of improving the ability of the WCD system in determining whether the patient needs to be provided electrical therapy based on whether their mask is bring properly worn in addition to ensuring accurate breathing information readings are being taken.    

In regards to Claim 2, Chapman in view of Stahmann, Brydon and Brockway teaches, the WCD of claim 1 as set forth above, wherein the processor is to end the episode and not deliver a shock if the patient breathing information indicates that the patient is breathing (Chapman Claims 1, Fig 4, Paragraph 0081, 0082, 0136-0138). 

In regards to Claim 4, Chapman in view of Stahmann, Brydon and Brockway teaches, the WCD of claim 1, wherein the CPAP machine is coupled to the processor via a wired connection.  (Chapman Claims 1, 30, Paragraph 0065, Fig 3)

In regards to claim 5, Chapman in view of Stahmann, Brydon and Brockway teaches, the WCD of claim 1, wherein the CPAP machine is coupled to the processor via a wireless connection. (Chapman Claims 1, 28, Paragraph 0065, Fig 3)

In regards to claims 7 and 23, Chapman in view of Stahmann, Brydon and Brockway teaches, the WCD of claim 6, wherein the processor is to terminate the episode and apply no electrical therapy to the patient when the one or more patient parameters indicating VF or VT is due to inadvertent limb movement (Chapman Fig 4, Paragraphs 0055, 0127-0128, 0141, Claims 10-12.  In Fig 4. Chapman lays out a criteria for shock that goes thru a primary and secondary shock criteria process.  In Para 55, Chapman describes the capability of the sensor module to be a Ventricular Fibrillation detector which can detect when the patient is experiencing VF.  The detection of VF would be considered a first shock criteria.  Chapman also goes on to add in Para 127 the implementation of a motion detection sensor that can be used to monitor the motion of a patient’s body (which includes limbs).  In Para 136 Chapman discloses an ability to monitor the patient’s respiration.  In Para 141 Chapman discloses the ability of the patient’s motion and physiological parameter to be monitored in combination with one another, thus 

In regards to claim 8, Chapman in view of Stahmann, Brydon and Brockway teaches,  the WCD of claim 1, wherein the processor is to determine if a signal in one or more patient parameters indicating ventricular fibrillation (VF) or ventricular tachycardia (VT)(Chapman Para 0055, Fig 4, Claims 1, 10-12) is due to improper fit of a support structure worn by the patient during sleep based on the patient breathing information from the CPAP machine (Brydon (Col 2 Line 25 – Col 3 Line 11). 

In regards to claim 9, Chapman in view of Stahmann, Brydon and Brockway teaches, the WCD of claim 8, wherein the processor is to terminate the episode and apply no electrical therapy to the patient when the one or more patient parameters indicating VT or VF (Chapman Paragraph 0055, Claims 1, 10-12, Fig 4) is due to improper fit of the support structure (Brydon Col 2 Line 25 – Col 3 Line 11).

In regards to claim 17, Chapman in view of Stahmann, Brydon and Brockway teaches, the WCD system of claim 15, further comprising a communication module coupled to the processor (Chapman Fig 3, Paragraph 0065, Fig 9 – 993, Paragraph 0124, 0127).
While modified Chapman fails to disclose wherein the CPAP machine is coupled to the processor via the communication module. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chapman and to have modified them with the teachings of Stahmann because both Chapman and Stahmann are directed to the same field of providing a better system to confirm medical therapy. Establishing a link between the CPAP machine and the communication module would allow for breathing information from the CPAP to be relayed to the processor of the WCD device to allow for seamless processing of information and determination of a shock no shock decision. Chapman already describes the connection of sensor modules to a communication device, inserting the CPAP as one of the sensor modules would establish a connection to the processor to determine shock no shock decision based off of breathing information from the CPAP machine. 

In regards to claim 18, Chapman in view of Stahmann, Brydon and Brockway teaches, the WCD system of claim 17, wherein the communication module comprises a wireless transceiver and the CPAP machine communicates with the communication module via a wireless communication link.
Stahmann teaches, the WCD system of claim 17, wherein the communication module comprises a wireless transceiver(Stahmann Col 5, lines 49-54) and the CPAP machine communicates with the communication module via a wireless communication link (Stahmann Col 5, lines 55 – 62, Col 6 Lines 56-67, Fig 1, Fig 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of modified Chapman and to have further modified them with the teachings of Stahmann because both Chapman and Stahmann are directed to the same field of providing a better system to confirm medical therapy.  In order to establish a communication 

In regards to claim 19, Chapman in view of Stahmann, Brydon and Brockway fail to teach the wireless transceiver comprises a Bluetooth transceiver, a Zigbee transceiver, a Wi-Fi transceiver, or an Internet of Things (IoT) transceiver. 
 Stahmann teaches, the WCD system of claim 17, wherein the wireless modem comprises a Bluetooth transceiver, a Zigbee transceiver, a Wi-Fi transceiver, or an Internet of Things (IoT) transceiver (Stahmann Col 5, lines 55 – 62, Col 6 Lines 56-67, Col 12 Lines 31-49, Fig 1, Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of modified Chapman and to have further modified them with the teachings of Stahmann because both Chapman and Stahmann are directed to the same field of providing a better system to confirm medical therapy.  In order to establish a communication link between a CPAP machine and the WCD system a wireless link would be used to seamlessly allow for ease of communication and the ability to relay information between devices easily and efficiently.  Inherent components needed to establish a wireless link would be understood and accounted for as general knowledge in the art.
It would be obvious to one of ordinary skill in the art to understand that any wireless connection would need to utilize a modem that can be fitted with a wide variety of transceivers to accept information thru a preferred communication line.  

In regards to Claim 20, Chapman in view of Stahmann, Brydon and Brockway fail to teach, wherein the communication module comprises a wired transceiver and the CPAP machine communicates with the communication module via a wired link.
 Stahmann teaches, wherein the communication module comprises a wired transceiver and the CPAP machine communicates with the communication module via a wired link (Stahmann Col 5, lines 55 – 62, Col 6 Lines 56-67, Col 12 Lines 31-49, Fig 1, Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of modified Chapman and to have further modified them with the teachings of Stahmann because both Chapman and Stahmann are directed to the same field of providing a better system to confirm medical therapy.  In order to establish a communication link between a CPAP machine and the WCD system a wired link would be used to seamlessly allow for ease of communication and the ability to relay information between devices easily and efficiently.\
  
In regards to Claims 21-22, Chapman in view of Stahmann, Brydon and Brockway teaches further comprising an Sp02 monitor to provide a patient blood oxygen saturation measurement to the processor (Para 36, Chapman details sensors such as sensor to detect blood oxygen level of the patient), wherein the processor is to determine whether to provide electrical therapy to the patient based on the one or more patient parameters including the patient breathing information and the blood oxygen saturation measurement during an episode (Para 55-57, Fig.4 , Processor interprets signals from sensor module which can be used to determine a shock and no shock decision based on a primary and secondary shock criteria. In Para 136 Chapman discloses an ability to monitor the patient’s respiration.  Finally in Claims 10-12 Chapman discusses the secondary shock criteria and the use of the sensor signals to help the establishment of shock or no shock.  Thus Chapman shows that the processor can determine 
 
Claim 16 is rejected under 35 U.S.C. 103 as being patentable over Chapman (US Publication No. 2016/0331987) in view of Stahmann (US Patent No. 7,610,094), Brockway (US Publication No.2014034756), and Brydon (US Patent No. 6,240,921) and in further view of Hartley (US Patent No. 7,468,040). 

In regards to claim 16, Chapman in view of Stahmann, Brydon and Brockway teaches, all the limitations of claim 15 but does not disclose, further comprising a preamplifier coupled to the plurality of patient parameter electrodes, wherein the CPAP machine is coupled to the processor via the preamplifier.  
Hartley teaches, further comprising a preamplifier coupled to the plurality of patient parameter electrodes, wherein the CPAP machine is coupled to the processor via the preamplifier (Col 16 Lines 12-20, Fig 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the modified teachings of Chapman and to have further modified them with the teachings of Hartley because modified Chapman is directed to the same field of providing a better system to confirm medical therapy.  By implementing a preamplifier connected to a CPAP machine and a processor as mentioned in Hartley, the sensor signals received from the CPAP machine would be further conditioned and magnified to get the best signal as possible.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792